DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The “data pipeline” is interpreted as a schedule of workflow according to applicant’s teaching in paragraph [0035]:
“The data pipeline application may support scheduling of any workflow on any platform (e.g., out-of-the-box). For example, the application may use pipeline definitions to support an extensible list of data jobs (e.g., where a workflow is an ordered set of data jobs)”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 17, claim 17 recites:
“17. The method of claim 1, wherein the first set of data operations and the second set of data operations are the same.”
However, the parent claim 1 recites:
“…wherein the first set of data operations is a subset of the second set of data operations…” (Claim 1, lines 5, 6)
It is uncertain whether the first set of data operations, which is the subset, is the same with the second set of data operations or not because a subset is a partial set of a set. For example, let’s assume the full count of one to ten is a set; counting one to five is not the same as counting one to ten. Therefore, the meaning of the claim language is unclear. For examination purpose, it is assumed the first set of data operations can be either a subset or a full set of the second set of data operations. Applicant’s clarification/correction is suggested in the next response.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8-10, 15-20 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Manivel et al. (20130219022).
As to claim 1, Manivel teaches a method for data pipeline execution (e.g. an ordered sequence of actions to be performed in server) at a server [server], comprising (see fig.3): 
receiving, at the server, a pipeline definition [hypothetical event] comprising a first set of data operations to perform (see para [0041], the hypothetical event includes a modification to an active policy, a server node's configuration, and/or a server pool's configuration); 
receiving, at the server, a policy definition [policy] comprising instructions for performing a second set of data operations (e.g. the reference to physical or logical entity comprising the application, see determination of policy in para [0042]; see the policy can express a resource as a reference to a physical (a computer node, a disk, a volume, etc.) or logical (an IP address, a database instance, a database service, a server pool, etc.) entity comprising the application, resource dependencies in the background teaching in [0005]); 
wherein the first set of data operations (see examples of hypothetical event cited in para [0041] above) is a subset of the second set of data operations (see the examples of policy cited in para [0042]. Note: the hypothetical event, such as a modification to an active policy, is a subset or part of the policy); 
generating an execution plan [response plan] based at least in part on the pipeline definition [hypothetical event] and the policy definition [policy]  (see fig.3, 312, para [0043], the sequence of actions map the cluster's initial configuration at the hypothetical state (hypothetical event) to the target configuration that satisfies the application policies.  The system then generates the response plan to include the sequence of actions and the target 
executing the execution plan (e.g. the sequence of actions to be performed by the server), wherein the executing comprises performing the first set of data operations [hypothetical event] according to the instructions [policy]. (See para [0043], the response plan can include an ordered sequence of actions that would be performed on the server nodes. See also para [0053, the response plan can indicate actions that are to be performed by server nodes in the cluster to satisfy the application policies in response to the hypothetical event).
As to claim 2. Manivel teaches wherein generating the execution plan [response plan] comprises: 
identifying (e.g. by a reference) a network device (e.g. the computer node, a disk, IP address, server pool) for performing at least one data operation of the first set of data operations (see examples of hypothetical events in para [0041])  based at least in part on the pipeline definition [hypothetical event] and the policy definition [policy]. (See para [0043], the response plan can include an ordered sequence of actions that would be performed on the server nodes. See also para [0053, the response plan can indicate actions that are to be performed by server nodes in the cluster to satisfy the application policies in response to the hypothetical event. See also para [0005], the policy can express a resource as a reference to a physical (a computer node, a disk, a volume, etc.) or logical (an IP address, a database instance, a database service, a server pool, etc.) entity comprising the application, resource dependencies).
As to claim 4, Manivel teaches determining a network device type (e.g. server’s configuration as in [0041]) indicated by the pipeline definition [hypothetical event] for 
As to claim 5, Manivel teaches wherein the executing comprises: running a portion of code (fig.3 [310][312]) on the identified network device [server] based at least in part on the execution plan (see para [0043], the response plan can include an ordered sequence of actions that would be performed on the server nodes. See also para [0053], the response plan can indicate actions that are to be performed by server nodes in the cluster to satisfy the application policies in response to the hypothetical event), wherein the portion of code (fig.3 [310][312]) performs the at least one data operation of the first set of data operations. (e.g. modification to server’s configuration, [0041. See also para [0043], the response plan can include an ordered sequence of actions that would be performed on the server nodes.  An action in the sequence can include a change to the cluster's configuration or state.)
As to claim 6, Manivel teaches wherein generating the execution plan [response plan] (see para [0007], in some embodiments, the response plan can indicate actions that are to be performed by server nodes in the cluster in response to the hypothetical event.  The system then provides the response plan to the user) comprises: 

selecting an option (e.g. by user’s request) from the set of options (see examples of hypothetical event in [0041]) based at least in part on the policy definition [policy] (see the policy outcome in [0007]. See also the system can determine an ordered sequence of actions ( the response plan) performed on the server nodes in the cluster to realize the policies in response to the hypothetical event, such that the sequence of actions map the cluster's initial configuration at the hypothetical state to the target configuration that satisfies the application policies in [0009]).
As to claim 8, Manivel teaches wherein: the pipeline definition [hypothetical event] is received from a first user device [user] (see para [0007], during operation, the system can receive a request for a policy outcome from a user, such that the request can indicate a hypothetical event within a cluster); and the policy definition [policy] is received from a second user device [system administrator] different from the first user device. (see [0004], a system administrator can deploy an application in the cluster by creating a policy that models the functional requirements of the application, and that indicates the server nodes needed by the application).

identifying (e.g. by user request) a trigger of the one or more triggers (see para [0007], during operation, the system can receive a request for a policy outcome from a user, such that the request can indicate a hypothetical event within a cluster), wherein the execution plan [response plan] is executed based at least in part on the identified trigger [hypothetical event].(See the system can determine an ordered sequence of actions ( the response plan) performed on the server nodes in the cluster to realize the policies in response to the hypothetical event, such that the sequence of actions map the cluster's initial configuration at the hypothetical state to the target configuration that satisfies the application policies in [0009]).
As to claim 10, Manivel teaches the method of claim 9, wherein the execution plan [response plan]  is generated based at least in part on the identified trigger [hypothetical event] (see citations in claim 9 above), the method further comprising: 
a request for a policy outcome from a user, such that the request can indicate a hypothetical event within a cluster).
As to claim 15, Manivel teaches performing a plurality of data operations of the first set of data operations in sequence [sequence of actions], in parallel, or in a combination thereof based at least in part on the pipeline definition [hypothetical event]. (See [0043], the sequence of actions map the cluster's initial configuration at the hypothetical state (hypothetical event) to the target configuration that satisfies the application policies. The system then generates the response plan to include the sequence of actions and the target configuration for the cluster (operation 312).  The response plan can include an ordered sequence of actions that would be performed on the server nodes).
As to claim 16, Manivel teaches wherein the first set of data operations comprises monitoring for data (e.g. the event when the resource is being started or stopped), transforming data (e.g. modification to the server’s configuration or application state), processing data (e.g. the configuration being modified), extracting data (e.g. adding or removing the resource), loading data (e.g. resource is being relocated to different server), or a combination thereof. (See para [0041], the hypothetical event includes a modification to an active policy, a server node's configuration, and/or a server pool's configuration. See also [0023], in some other embodiments, the hypothetical event can include an event that modifies an application's state or configuration, such as when an application's active policy is modified, 
As to claim 17, Manivel teaches wherein the first set of data operations [hypothetical event] and the second set of data operations [policy] are the same. (See para [0041], the hypothetical event includes a modification to an active policy, a server node's configuration, and/or a server pool's configuration. Therefore, the hypothetical event is the same as the modified active policy).
As to claim 18, Manivel teaches an apparatus for data pipeline execution at a server, comprising (see fig.5 for the overall system): 
a processor [processor 504];
memory [memory 506] [storage device 508] coupled with the processor [504];
instructions stored in the memory and executable by the processor to cause the apparatus to (see para [0051][0052], cluster management system 518 can include instructions, which when executed by computer system 502, can cause computer system 502 to perform methods and/or processes described in this disclosure): 
receiving, at the server, a pipeline definition [hypothetical event] comprising a first set of data operations to perform (see fig.3, para [0041], the hypothetical event includes a modification to an active policy, a server node's configuration, and/or a server pool's configuration); 

wherein the first set of data operations (see examples of hypothetical event cited in para [0041] above) is a subset of the second set of data operations (see the examples of policy cited in para [0042]. Note: the hypothetical event, such as a modification to an active policy, is a subset or part of the policy); 
generating an execution plan [response plan] based at least in part on the pipeline definition [hypothetical event] and the policy definition [policy]  (see fig.3, 312, para [0043], the sequence of actions map the cluster's initial configuration at the hypothetical state (hypothetical event) to the target configuration that satisfies the application policies.  The system then generates the response plan to include the sequence of actions and the target configuration for the cluster (operation 312).  The response plan can include an ordered sequence of actions that would be performed on the server nodes); and
executing the execution plan (e.g. the sequence of actions to be performed by the server), wherein the executing comprises performing the first set of data operations [hypothetical event] according to the instructions [policy]. (See para [0043], the response plan can include an ordered sequence of actions that would be performed on the server nodes. See 
As to claim 19, Manivel teaches wherein the instructions to generate the execution plan [response plan] are executable by the processor to cause the apparatus to (see para [0051][0052], cluster management system 518 can include instructions, which when executed by computer system 502, can cause computer system 502 to perform methods and/or processes described in this disclosure): 
identifying (e.g. by a reference) a network device (e.g. the computer node, a disk, IP address, server pool) for performing at least one data operation of the first set of data operations (see examples of hypothetical events in para [0041])  based at least in part on the pipeline definition [hypothetical event] and the policy definition [policy]. (See para [0043], the response plan can include an ordered sequence of actions that would be performed on the server nodes. See also para [0053, the response plan can indicate actions that are to be performed by server nodes in the cluster to satisfy the application policies in response to the hypothetical event. See also para [0005], the policy can express a resource as a reference to a physical (a computer node, a disk, a volume, etc.) or logical (an IP address, a database instance, a database service, a server pool, etc.) entity comprising the application, resource dependencies).
As to claim 20, claim 20 includes similar limitations of claim 1 except it is directed to a non-transitory computer-readable medium. Manivel teaches a non-transitory computer-readable medium (see fig.5, para [0051][0052], cluster management system 518 can include instructions, which when executed by computer system 502, can cause computer .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manivel et al. (20130219022) in view of Gordon et al. (20180330107).
As to claim 11, Manivel does not but Gordon teaches wherein the identified trigger comprises a periodic trigger [scheduled job], a data-based trigger [access of sensitive content] or a combination thereof. (See Gordon para [0044], the trigger may be a detected access of 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the identified trigger comprises a periodic trigger, a data-based trigger or a combination thereof, as claimed (see claim mapping above), because one of ordinary skill in the art should be able to recognize the application of a known technique, such as the trigger as a scheduled job and the trigger as the sensitive content is being accessed in Gordon, to a known device/method, such as Manivel’s response plan generated based on the hypothetical event to satisfy the policy of a server, for the purpose of updating monitoring systems using merged data policies (Gordon [0043]. See [0063] for further details of updating the access policy of the source monitoring system, or the access policy of the target monitoring system, in response to detecting sensitive data in a data asset is not masked or redacted at the monitoring system to be updated. MPEP 2143 KSR Example D).
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manivel et al. (20130219022) in view of Jellinek et al. (20120192191).
As to claim 12, Manivel does not but Jellinek teaches wherein the instructions (e.g. see fig.2 JCL) comprise a data type constraint [any necessary data] and wherein the executing comprises (see para [0021] for performing the JCL): determining whether data corresponds to a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the instructions comprise a data type constraint and wherein the executing comprises: determining whether data corresponds to a data type of the data type constrain; and extracting the data if the data is determined to correspond to the data type of the data type constraint, as claimed (see claim mapping above), because one of ordinary skill in the art should be able to recognize the application of a known technique, such as the JCL that determines the relevant resource data/any necessary data  in Jellinek, to a known device/method, such as Manivel’s response plan generated based on the hypothetical event to satisfy the policy of a server, for the purpose of analyzing the resource requirements of the work unit and obtaining the relevant resource data (See Jellinek [0021]. MPEP 2143 KSR Example D).
As to claim 13, Manivel does not but Jellinek teaches wherein: the instructions (e.g. see fig.2 JCL) comprise a data storage constraint [amount of memory]; the generating the execution plan (e.g. the determination to offload work items ) comprises identifying a data storage system corresponding to the data storage constraint [amount of memory] (see the resource 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the instructions comprise a data storage constraint; the generating the execution plan comprises identifying a data storage system corresponding to the data storage constraint; and the executing comprises storing data in the data storage system based at least in part on the execution plan, as claimed (see claim mapping above), because one of ordinary skill in the art should be able to recognize the application of a known technique, such as the JCL that determines the relevant resource data/any necessary data  in Jellinek, to a known device/method, such as Manivel’s response plan generated based on the hypothetical event to satisfy the policy of a server, for the purpose of analyzing the resource requirements of the work unit and obtaining the relevant resource data (See Jellinek [0021]. MPEP 2143 KSR Example D).
As to claim 14, Manivel does not but Jellinek teaches wherein the instructions (e.g. see fig.2 JCL) comprise a resource constraint [required resources] for execution and wherein the executing comprises: halting (e.g. by waiting) the executing based at least in part on a resource usage for the executing meeting or exceeding the resource constraint. (see para [0031], fig. 208 NO 210 YES, determination loop is made as to whether one or more of those offload processing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the instructions comprise a resource constraint for execution and wherein the executing comprises: halting the executing based at least in part on a resource usage for the executing meeting or exceeding the resource constraint, as claimed (see claim mapping above), because one of ordinary skill in the art should be able to recognize the application of a known technique, such as the JCL that determines the relevant resource data/any necessary data  and wait for the required resources in Jellinek, to a known device/method, such as Manivel’s response plan generated based on the hypothetical event to satisfy the policy of a server, for the purpose of analyzing the resource requirements of the work unit and obtaining the relevant resource data after a defined delay (See Jellinek [0021][0031]. MPEP 2143 KSR Example D).
Allowable Subject Matter
Claims 3, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the prior art of record further teaches:
a) The network device comprises a first network device and the pipeline definition indicates a second network device for performing the at least one data operation that is different from the first network device, the method further comprising: overriding the indication of the second 
b) Receiving, at the server, an additional policy definition comprising additional instructions for performing a third set of data operations, wherein the first set of data operations is a subset of the third set of data operations; regenerating the execution plan based at least in part on the pipeline definition and the additional policy definition; and executing the regenerated execution plan, wherein the executing the regenerated execution plan comprises performing the first set of data operations according to the additional instructions. (Claim 7)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A) Gouge et al. (20080301670) is cited for the teaching of the administrator 502 may also deploy a policy specifying/controlling/defining an installation process for installing the aggregated content on the end user computing devices 114.  (See Fig.5, para [0031] );
B) WIESMAIER et al.   (20180203744 ) is cited for the teaching of  the Data Pipeline service can ensure the resource requirements specified in the task definitions will be met by adding task instances as appropriate.(see Para [0354]).
C) Shen et al. (20180316759) is cited for the teaching of the data pipeline server validates the data and optionally aggregates metric and/or log data as needed. (Para [087]).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL H. PAN
Examiner
Art Unit 2182